Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 26, 2021, had been entered.  Claims 29, 30, 32-45 remain pending in the application.  Applicant’s amendments to the specification and drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 30, 2020.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 42, includes the amendment “and where each open cell comprises at least one opening extending along the horizontal plane through the one or more walls”.  The examiner is unable to find this language in the specification or drawings indicating that applicant was not in possession of this claimed invention at the 
Applicant is required to either show where the amended claim language is present in the specification or to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 30, 32-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, amended to include the limitation “and wherein each closed cell is enclosed along the horizontal plane by a plurality of internal walls of the one or more walls.”  This language is confusing because adding internal walls to a cell creates a new cell defined by claim 1 has an open cell as illustrated in annotated Fig. 2A provide below.  Applicant is trying to claim a cell within a cell as a closed cell, but the structure is still two open cells.  The examiner is maintaining the interpretation that a close cell simply defines open cells. 

    PNG
    media_image1.png
    803
    680
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29, 30, 32-44 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2014/014871 (Dunn et al. – cited in the Applicant’s 05/01/2019 IDS) herein after referred to Dunn.
Regarding claim 29,   Dunn discloses an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system 100 described in [0064] and illustrated in Fig. 1) comprising: a stabilizing structure (Figure 8A illustrates stabilizing structure 1100; Figure 10A-B illustrate wound closure device 1301, and Figure 29A illustrates stabilizing structure 3500, as examples) for insertion into a wound (as described in Example 2 paragraphs [0077-0078] and paragraphs [0092-0093]) and the stabilizing structure comprising: a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure; and a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure; wherein the length and width are each greater than the height (Figure 8A, Figures 10A-B, and Figure 29A, provide examples teaching stabilizing structures having a height, length, and width, where the length and width are greater than the height); wherein the stabilizing structure comprises a plurality of cells defined by one or more walls (Figure 8A, Figures 10A-B, and Figure 29A, provide examples teaching stabilizing structures having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction) the cells being provided side-by-side in a horizontal plane parallel to the x- direction and the y-direction, wherein each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction; wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction and the stabilizing structure collapses more in the x-direction than in the y-direction (paragraphs [0010], [0013, last sentence], [0016, last sentence], [0020, second sentence], [0021, near end], [0026, teaches “the wound closure device or stabilizing structure is placed into the wound such that the direction of collapse or compression of the wound closure device or stabilizing structure is parallel or substantially parallel with the surface of the skin.”], [0081], [0082], [0086], [0092]-[0093], [0097 teaches “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction …….The collapsible cross strips 1122 may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length))], and [0100], as examples); wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure (Figure 20A-B illustrate embodiments of stabilizing structure 1100 and paragraph [0099] further explains Figure 20A-B.  Figure 20A illustrates how the cells 1131 collapse upon application of negative pressure while under a drape 1148, so that the one or both longitudinal end portions of stabilizing structure 1100 have about the same width as a width of the central transverse axis upon application of negative pressure) and wherein the stabilizing structure has cells of varying size (Figures 10A and 10B illustrate stabilizing structures having cells of varying size.  In addition, paragraph [0094, last sentence] of Dunn teaches, “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.”) 
Regarding claim 30, dependent from claim 29, Dunn discloses wherein the stabilizing structure has an oculiform shape is anticipated by Dunn in Figs. 10A and 10B illustrating stabilizing structures (wound closure device 1301) having an oculiform shape.  
Regarding claim 32, dependent from claim 29, wherein the stabilizing structure has walls of varying thickness is anticipated by Dunn.  Dunn discloses in Figs. 10A and 10B stabilizing structures (wound closure device 1301) having walls of various thickness. In addition, Figures 22A-D disclose walls ( inserts 2114) having different thicknesses at the top of Fig. 22C and holes in Fig. 22D further described in paragraphs [0123-0124]. Please see paragraph [0094] describing stabilizing structures having cells (walls) that are all the same or that may be tailored to be larger, smaller, or differently-shaped than other cells in the stabilizing structure. Different shaped walls are likely to have different thicknesses.
Regarding claim 33, dependent from claim 29, wherein the stabilizing structure has cells of varying internal radius, is anticipated by Dunn.  Dunn disclose in Figs. 10A and 10B stabilizing structures (wound closure device 1301) having cells of varying internal radius.  Paragraph [0094, last sentence] of Dunn teaches, “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.”)  Paragraph [0154], “in Figures 29A-29C, teaches the enclosed cell (3508) 
Regarding claim 34, dependent from claim 29, wherein the stabilizing structure has walls of varying stiffness or hardness is anticipated by Dunn.  Dunn discloses in paragraph [0094, last sentence], “while some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.  The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.”  In addition, paragraph [0020] teaches elongated strips (walls) can be constructed of rigid plastic, semi-rigid plastics, and flexible plastic materials.   Consequently, Dunn teaches a stabilizing structure having walls of varying stiffness or hardness.  In addition, Figures 22A-D disclose walls ( inserts 2114) having different thicknesses at the top of Fig. 22c and holes in Fig. 22D further described in paragraphs [0123-0124].  Thick walls are stiffer than thin walls, or walls with holes, made of the same material (Fig 22D).
Regarding claim 35, dependent from claim 29, wherein cells located closer to the central transverse axis of the stabilizing structure are larger than cells located farther away from the central transverse axis of the stabilizing structure, is anticipated by Dunn. Dunn discloses in Fig. 10A, a stabilizing structure (wound closure device 1301) having a cell located closer to the 
Regarding claim 36, dependent from claim 29, wherein cells located closer to the central longitudinal axis of the stabilizing structure are larger than cells located farther away from the central longitudinal axis of the stabilizing structure is anticipated by Dunn.  Dunn discloses in Fig. 10A-B or Fig. 35. Fig. 10 and Fig. 35, a stabilizing structure (wound closure device 1301) with cells located closer to the central longitudinal axis are larger than cells located farther away from the central longitudinal axis.  Paragraph [0094] teaches cells may all be the same shape or different shape and are tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.  
Regarding claim 37, dependent from claim 29, wherein a majority of the cells are diamond-shaped is anticipated by Dunn.  Dunn discloses in Fig. 10B a stabilizing structure (wound closure device 1301) having a majority of cells that are diamond shape.  
Regarding claim 38, dependent from claim 29, wherein the stabilizing structure is symmetrical about the stabilizing structure’s central longitudinal axis is anticipated by Dunn. Dunn discloses in Fig. 10A a stabilizing structure (1301) having symmetry about the stabilizing structure’s central longitudinal axis. Figures 8A and 29A illustrate other embodiments of stabilizing structures having such symmetry.  

Regarding claim 40, dependent from claim 29, wherein at least some of the cells relatively closer to the longitudinal ends of the stabilizing structure are larger than cells relatively closer to the central longitudinal axis is anticipated by Dunn.  Dunn discloses in Figure 35 that cells relatively closer to the longitudinal ends of the stabilizing structure (outer ring of cells) are larger than cells relatively closer to the central longitudinal axis (middle ring of cells).  Paragraph [0166] further describes Figure 35.  
(Amended) Regarding claim 41, dependent from claim 29, wherein the stabilizing structure comprises a plurality of closed cells, and wherein each closed cell is enclosed along the horizontal plane defined by a plurality of [[four]] internal walls of the one or more walls  is anticipated by Dunn as disclosed in Fig. 19 as an example.  The term “closed cells each defined by plurality of internal walls” is interpreted broadly to include open cells having at least three walls.  Dunn teaches cells illustrated in Fig. 19 and described in paragraph [0169], “in Figures 29A-29C, the stabilizing structure 3500 is formed by two intervening members and two sections of elongated strips is a quadrilateral.  In some embodiments, the enclosed shape can be a square, rectangle, diamond, oblong, oval, and/or parallelepiped.  In some embodiments, the enclosed shape is a rhomboid. In certain embodiments the enclosed shape is a trapezoid.” Most of these cell structures have a plurality of internal walls, especially if one large cell encompasses one or more cells as illustrated in Fig 2A of the present invention. 
(Amended) Regarding claim 42, dependent from Claim 41, wherein the stabilizing structure comprises at least some open cells and wherein each open cell comprises at least one opening extending along the horizontal plane through the one or more wall is anticipated by Dunn.  Dunn discloses in Figures 8A, 10A-B, and 29A, stabilizing structures comprising at least some open cells.   The term “open” could mean open on one end or both ends.   The term “open” is being interpreted to mean open on both ends as provided in claim 29.
Regarding claim 43, dependent from claim 42, wherein the open cells are located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis is anticipated by Dunn.  Dunn discloses in Figure 10B a stabilizing structure 1301 having cells 1305 located at each longitudinal end of the oculiform.   Consequently, those cells located at the ends of the oculiform are located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis. In addition, Figure 35 illustrates a stabilizing structure having open cells located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis.  
Regarding claim 44, dependent from claim 43, wherein the cells of the stabilizing structure are sized and configured so that one or both longitudinal end portions of the stabilizing structure collapse to have about the same width as a width at the central transverse axis upon application of negative pressure is anticipated by Dunn. Dunn discloses in paragraph [0021], “In some embodiments, all of the rows of cells of the stabilizing structure are configured to collapse in the same direction.”  Figure 20A-B illustrates embodiments of stabilizing structure 1100 and its collapse characteristics as shown in Figure 20A.  Figure 20A and paragraph [0099] teach how cells 1131 collapse upon application of negative pressure while under a drape 1148, so that one or both longitudinal end portions of stabilizing structure 1100 have about the same width as a width of the central transverse axis upon application of negative pressure. 
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 29, 30, 32-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 38, and 39 of copending Application No. 15/570,268  (“’268”) using amended claim set dated July 17, 2020,  in view of WO 2014/014871 (Dunn et al. or “Dunn” – cited in the Applicant’s 05/01/2019 IDS). 
Claim 29 of the present invention claims an apparatus for treating a wound with negative pressure wound therapy (‘268 claim 1, line 1, teaches an apparatus for treating a wound with negative pressure wound therapy) comprising: a stabilizing structure (‘268 claim 1, line 3, teaches a stabilizing structure having an oculiform shape) for insertion into a wound (‘268 claim 1, line 3, teaches for insertion into a wound) and the stabilizing structure comprising: a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure; and a height corresponding to a z-(‘268 claim 1, lines 4-6, teaches a stabilizing structure having a length, a width, and a height defined as a vertical plane perpendicular to the horizontal plane.  The ‘268 claims are silent regarding the limitation the length and width of a stabilizing structure are each greater than its height); wherein the stabilizing structure comprises a plurality of cells defined by one or more walls (‘268 claim 1, line 4, teaches a stabilizing structure comprising a plurality of cells but is silent regarding the cells are defined by one or more walls) the cells being provided side-by-side in a horizontal plane parallel to the x- direction and the y-direction, wherein each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction; wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction and the stabilizing structure collapses more in the x-direction than in the y-direction (The 268 claims are silent that the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction or that each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends. ‘268 claim 1, lines 4-6, teach a stabilizing structure is configured such that upon application of negative pressure the stabilizing structure collapses more in a horizontal plane parallel to a length and a width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane, or height, but is silent as to the stabilizing structure collapsing more in the x-direction (height) than in the y-direction (length); wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure The ‘268 claims are silent regarding this limitation); and wherein the stabilizing structure has cells of varying size (‘268 claims 37-39 teach stabilizing structures having cells of varying size).
As mentioned above, ‘268 claim 1 is silent regarding the limitation that the length and width of a stabilizing structure are greater than its height. However, Dunn teaches this limitation by illustration in Figures 8, 10A-B, and 29A, as examples, teaching stabilizing structures having a height, length, and width, where the length and width are greater than the height.  ‘268 is also silent regarding the cells are defined by one or more walls, the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y direction or that each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends.  However, Dunn teaches this limitation in Figure 8A, Figures 10A-B, and Figure 29A, as examples, by illustration of stabilizing structures having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction. ‘268 claim 1 is silent regarding a stabilizing structure collapsing more in the x-direction (height) than the Y-direction (length) but this limitation is taught by Dunn. Dunn paragraph [0097] teaches collapsible cross strips 112 (walls) may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length)).  ‘268 claims are silent regarding the claim limitation, wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure, but this limitation is taught by Dunn. Dunn Figure 20A-B illustrate embodiments of stabilizing structure 1100 and paragraph [0099] further explains Figure 20A-B.  Figure 20A illustrates how the cells 1131 collapse upon application of negative pressure while under a drape 1148, so that the one or both longitudinal end portions of stabilizing structure 1100 have about the same width as a width of the central transverse 
Claim 30, dependent from claim 29, states the stabilizing structure has an oculiform shape.  Co-pending application no. 15/570,268 teaches this limitation in claim 1, line 3.  Dunn teaches this limitation in Figs. 10A and 10B illustrating a stabilizing structures (wound closure device 1301) having an oculiform shape.  It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn (as in claim 29 from which claim 30 depends) to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.  
Claim 32, dependent from claim 29, states wherein the stabilizing structure has walls of varying thickness.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn Figs. 10A and 10B illustrate stabilizing structures (wound closure device 1301) having walls of various thickness. In addition, Figures 22A-D of Dunn, discloses walls (inserts 2114) having different thicknesses as shown at the top of Fig. 22C and in Fig. 22D illustrating walls having holes (different thickness). Figures 22A-D are 
Claim 33, dependent from claim 29, states wherein the stabilizing structure has cells of varying internal radius.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.   Dunn Figs. 10A-B teach stabilizing structures (wound closure device 1301) having cells of varying internal radii.  Paragraph [0094, last sentence] of Dunn teaches, “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.” Paragraph [0154] teaches, “in Figures 29A-29C, the enclosed cell 3508 formed by two intervening members and two sections of elongated strips is a quadrilateral.  In some embodiments, the enclosed shape can be a square, rectangle, diamond, oblong, oval, and/or parallelepiped.  In some embodiments, the enclosed shape is a rhomboid. In certain embodiments the enclosed shape is a trapezoid. Consequently, Dunn teaches a stabilizing structure that includes oblong or oval cells having a radius and that the cells of the stabilizing structure are tailored to be larger, smaller or differently-shaped than other cells in the structure.  Dunn teaches a stabilizing structure having cells of different radii. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, 
Claim 34, dependent from claim 29, states wherein the stabilizing structure has walls of varying stiffness or hardness. Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn paragraph [0094], last sentence, teaches “while some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.  The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.”  In addition, Dunn paragraph [0020] teaches elongated strips (walls) can be constructed of rigid plastic, semi-rigid plastics, and flexible plastic materials.   Consequently, Dunn teaches a stabilizing structure having walls of varying stiffness or hardness.  Figures 22A-D disclose walls ( inserts 2114) having different thicknesses at the top of Fig. 22C and holes in Fig. 22D further described in paragraphs [0123-0124].  Thick walls are stiffer than thin walls, or walls with holes, made of the same material (Fig 22D).  It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.  
Claim 35, dependent from claim 29, states wherein cells located closer to the central transverse axis of the stabilizing structure are larger than cells located farther away from the 
Claim 36, dependent from claim 29, states wherein cells located closer to the central longitudinal axis of the stabilizing structure are larger than cells located farther away from the central longitudinal axis of the stabilizing structure.  Co-pending application no. 15/570,268, claim 39, teaches the limitation.  Claim 39 states “wherein a plurality of cells near the center of the stabilizing structure are larger than a plurality of cells near a longitudinal edge of the 
Claim 37, dependent from claim 29, states wherein a majority of the cells are diamond-shaped. Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn Fig 10B teaches a stabilizing structure (wound closure device 1301) having a majority of cells that are diamond shape). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, 
Claim 38, dependent from claim 29, states wherein the stabilizing structure is symmetrical about its central longitudinal axis. Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn Fig. 10A teaches a stabilizing structure (1301) having symmetry about its central longitudinal axis. Dunn Figures 8A and Figure 29A of Dunn teach other embodiments of stabilizing structures having such symmetry. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.   
Claim 39, dependent from claim 29, states wherein the stabilizing structure is symmetrical about its central transverse axis.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn Fig. 29A illustrates a stabilizing structure 3500 having symmetry about its central transverse axis. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.   

Claim 41, dependent from claim 29, states wherein the stabilizing structure comprises a plurality of closed cells each defined by four internal walls.  The ‘268 claims are silent regarding this limitation but this limitation is taught by Dunn.  The term “closed cells each defined by four internal walls” interpreted broadly to include filled cells having four walls.  Filled cells are locations on a stabilizing structure where there is solid material.  In Fig 10A of Dunn, filled cells could be located near the longitudinal sides.  In Fig. 10B of Dunn, filled cells could be located near the longitudinal ends.  Since the cells are filled they are part of the material creating the stabilizing structures of 1301.  Alternatively, Dunn teaches closed cells in paragraph [0154], “in Figures 29A-29C, the enclosed cell 3508 formed by two intervening members and two sections of elongated strips is a quadrilateral (having four walls.  In some embodiments, the enclosed shape can be a square, rectangle, diamond, oblong, oval, and/or parallelepiped.  In some 
Claim 42, dependent from claim 41, states wherein the stabilizing structure comprises at least some open cells.  The ‘268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn Figs. 8A, 10A-B, and 29A, teach stabilizing structures comprising at least some open cells.   The term “open” could mean open on one end or both ends.   The term “open” is being interpreted to mean open on both ends as provided in claim 29 of the present application. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.  
Claim 43, dependent from claim 42, states wherein the open cells are located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis. Co-pending application no. 15/570,268 claims are silent regarding this limitation, but this limitation is taught 
Claim 44, dependent from claim 43, states wherein the cells of the stabilizing structure are sized and configured so that one or both longitudinal end portions of the stabilizing structure collapse to have about the same width as a width at the central transverse axis upon application of negative pressure.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn teaches in paragraph [0021], “In some embodiments, all of the rows of cells of the stabilizing structure are configured to collapse in the same direction.”  In addition, Dunn Figure 20A-B illustrates embodiments of stabilizing structure 1100 and its collapse characteristics.  Figure 20A and paragraph [0099] teach how cells 1131 collapse upon application of negative pressure while under a drape 1148, so that one or both longitudinal end portions of stabilizing structure 1100 have about the same width as a width of the central transverse axis upon application of negative pressure. 
This is a provisional non-statutory double patenting rejection.  
Response to Arguments
April 26, 2021, have been fully considered but they are not persuasive.  Each and every element of claim 29 is taught by Dunn as described above.  Applicant argues Dunn does not provide a single illustration having every element of the claim invention therefore the prior art reference does not anticipate claim 11. As stated in MPEP 2121.04, “Description for the purposes of anticipation can be by drawings alone as well as by words”, please see citing Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).   Dunn discloses many variations of wound closure devices having different cell shapes for enhancing wound closure by collapsing upon the application of negative pressure, so that one or both longitudinal end portions of the stabilizing structure have about the same width as the width of the central transvers axis (longitudinal axis).  Below is an illustration of wound closure embodiments of the present invention (Fig. 24C) and of (Dunn Fig. 19) and illustrations of how these structures collapse under negative pressure.  The collapse state of the wound closure device of the present invention is illustrated in Fig. 28C and the collapse state of the wound closure device of Dunn is illustrated in Fig. 20A.   A claim 1 limitation discussed in Applicant’s reply is “wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure.”  This limitation is met by the wound closure devices of the present invention (Fig. 24) and Dunn (Fig. 19) as illustrated in Figs. 28C (present invention) and 20A (Dunn), respectively. Dunn teaches in para. [0112] that cells of a wound closure device may be tailored to the desired characteristics for optimal wound closure and healing.  Specifically, para. [0112] states “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure. The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.”  Another element of claim 1 is “wherein the stabilizing structure has cells of .


    PNG
    media_image2.png
    828
    700
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    425
    366
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    819
    694
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    541
    215
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781              

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781